 



Exhibit 10.17a



 

 AMENDMENT TO EQUIPMENT LEASE AGREEMENT

 

This AMENDMENT TO EQUIPMENT LEASE AGREEMENT (this “Amendment”) is made and
entered into effective as of the 3rd day of January, 2012, by and between GK
FINANCING, LLC, a California limited liability company (“GKF”), and FORT SANDERS
REGIONAL MEDICAL CENTER, a Tennessee not for profit corporation (“Medical
Center”), with reference to the following facts:

 

RECITALS

 

WHEREAS, GKF and Medical Center have entered into a certain Equipment Lease
Agreement dated May 1, 2010 (the “Agreement”); and

 

WHEREAS, the parties desire to amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

AGREEMENT

 

1.             Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Agreement.

 

2.             Additional Covenants of Medical Center. The following sentence is
hereby added to Section 10.1 of the Agreement (Additional Covenants of Medical
Center):

 

"In recognition of (i) the turnover and/or replacement from time to time of
physician and non-physician personnel from the Gamma Knife teams, and (ii) the
importance of proper training of Gamma Knife team members, the parties agree
that actual tuition costs incurred (but excluding travel costs for physician
personnel and entertainment costs for physician and non-physician personnel)
related to personnel training shall be reimbursed by GKF to the appropriate
physician and non-physician personnel (and not to Medical Center), subject to
production of receipts and any reasonably requested documentation, and such
costs shall not be deemed to be a Medical Center Direct Operating Expense."

 

3.             Miscellaneous. This Amendment may be executed in separate
counterparts and may be delivered by fax or electronic mail, each of which when
so executed and delivered shall be an original, but all of which counterparts
shall together constitute the same instrument. The captions and paragraph
headings used herein are for convenience only and shall not be used in
construing or interpreting this Amendment. Except as amended by this Amendment,
all of the terms and provisions of the Agreement shall remain in full force and
effect. To the extent any of the terms of the Agreement conflict with the terms
of this Amendment, the terms and provisions of this Amendment shall prevail and
control.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 



GKF: Medical Center:         GK FINANCING, LLC FORT SANDERS REGIONAL MEDICAL
CENTER         By: /s/ Ernest A. Bates By: /s/ Keith N. Altshuler   Ernest A.
Bates, M.D.   Keith N. Altshuler, FACHE   Policy Committee Member    President &
Chief Administrative Officer



 



 

